COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                  NO. 2-09-457-CV

GARFIELD BAPTISTE                                                        APPELLANT
AND ALL OCCUPANTS

                                           V.

W ELLS FARGO BANK, N.A.                                                   APPELLEE

                                        ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      On April 5, 2010, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). W e stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within ten

days a response showing grounds for continuing the appeal. See Tex. R. App. P.

42.3. W e have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for want


      1
           See Tex. R. App. P. 47.4.
of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM



PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: May 20, 2010




                                          2